TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00023-CR


Pablo Rodriguez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 007101, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING






On December 4, 2000, Pablo Rodriguez pleaded guilty to engaging in organized
criminal activity.  The district court deferred further proceedings and placed Rodriguez on
community supervision.  Rodriguez filed his original notice of appeal on January 5, 2001. (1)  He filed
a supplemental notice on February 14, 2001. 

The deadline for perfecting appeal was January 3, 2001.  Tex. R. App. P. 26.2(a)(1). 
No extension of time for filing notice of appeal was requested.  Tex. R. App. P. 26.3.  There is no
indication that notice of appeal was properly mailed to the district clerk within the time prescribed
by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances, we lack jurisdiction to dispose
of the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.
Crim. App. 1996).
The appeal is dismissed.


  
				Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson 
Dismissed for Want of Jurisdiction
Filed:   January 31, 2002
Do Not Publish
1.        The district clerk did not send a copy of the notice to this Court.  See Tex. R. App. P.
25.2(c).  We first learned of the attempted appeal on January 11, 2002, when the district clerk's
record was received.